PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $2,979.00 plus interest for medical services provided a client of the respondent. The invoice for the services was not processed for payment in the proper fiscal year; therefore, the claimant has not been paid. The respondent admits the validity and amount of the claim and states that there were sufficient funds expired in the appropriate fiscal year with which the claim would have been paid.
The Court has reviewed the claim and has determined that claimant's request for interest must be denied in accordance with West Virginia Code .14-2-12. In view of the foregoing, the Court makes an award in the amount of $2,979.00.
Award of $2,979.00.